Title: From George Washington to Philip John Schuyler, 30 June 1781
From: Washington, George
To: Schuyler, Philip John


                        Dear Sir

                            Head Quarters Peekskill 30th June 1781
                        
                        I have had the Pleasure to receive your two Favors of the 20 & 25th instants—and am much obliged by
                            the Zeal & chearfull Activity with which you are pursuing the very necessary Preperation of Boats.
                        I have consulted the Q.M.G. with respect to Oackum & Nails—which he tells me he has the best Reason
                            to believe he can procure & forward within your Time—and have also, agreable to your Desire, written to
                            Congress—& enforced to that Body, the Necessity of their takg the most effectual Measures, that you may be
                            reimbursed your Engagements by the Time mentioned in your Letter of the 20th—a Copy of which I have taken the Liberty to
                            forward to the President.
                        Inclosed is a Letter for Genl Stark, which I beg you to hand to him—in which I have desired him to apply to
                            you for Advice in the Disposition of the Troops on the Frontier—& for your Advice & Assistance, should he
                            at any Time find himself in any Distress or Accet of the Subsistance of the Troops. I am &ca
                        
                            G.W.
                        
                    